IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DAVID CARLETTI AND BRENDA                 : No. 576 MAL 2018
CARLETTI, H/W,                            :
                                          :
                   Petitioners            : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
             v.                           :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
DEPARTMENT OF TRANSPORTATION,             :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.